Citation Nr: 1341336	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-43 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Capital Regional Medical Center On June 2, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to September 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the VAMC that granted payment or reimbursement for medical expenses incurred as a result of emergency treatment rendered at Capital Regional Medical Center from May 29, 2010 to June 1, 2010, and denied payment for the expenses sustained on June 2, 2010.

In August 2011, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  From May 29, 2010 to June 2, 2010, the Veteran received medical treatment that was not previously authorized by VA for uncontrolled diabetes mellitus, hypertension, renal insufficiency and bradycardia at Capital Regional Medical Center, a non-VA hospital.  

2.  Payment of hospitalization expenses was subsequently approved by VA for hospitalization and treatment from May 29, 2010, to June 1, 2010.  

3.  The medical care the Veteran received on June 2, 2010 was for conditions that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.  

4.  For June 2, 2010, the Veteran's condition was not stabilized such that transfer to a VA facility could be accomplished without material deterioration of the medical condition within a reasonable medical probability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for payment or reimbursement of the unauthorized medical expenses incurred on June 2, 2010, at Capital Regional Medical Center.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describing VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.  

Payment or Reimbursement of Unauthorized Medical Expenses

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2013).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17 (2013).  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).  

In this case, the Veteran is service connected for the residuals of a right ankle fracture, rated 30 percent disabling; arthritis of the left knee, rated 20 percent disabling; and limitation of motion of the left knee, rated 10 percent disabling.  The Veteran's combined evaluation is 60 percent.  The record does not demonstrate, nor does the Veteran or his representative contend, that the treatment rendered at the private facility from May 29, to June 2, 2010 involved any of his service-connected disorders.  For this reason, there is no possibility of him meeting these requirements of 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized in a private or public hospital not operated by VA.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d).  

Consequently, the only possible means for reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service connected, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).  Under 38 U.S.C.A. § 1725, pursuant to the Millennium Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17.1008.  

Specifically, under 38 C.F.R. § 17.1002 (substantive conditions for payment or reimbursement), to be eligible for reimbursement under these provisions for a non-service-connected disorder, a veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider, and; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

The Court has observed that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the requirements would have to be met before reimbursement could be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); see also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 (1998).  

On May 29, 2010, the Veteran sought emergency room treatment at Capital Regional Medical Center for a chief complaint of high blood sugar.  The initial impression was of diabetic ketoacidosis and hyperglycemia.  Blood sugar readings were reported to be 441 and 498, after taking oral medication.  On May 30, 2010, it was noted that he had received "loads of insulin," with Accu-Chek readings of 339 and 263.  The impressions were uncontrolled diabetes, hypertension, renal insufficiency, and bradycardia.  On May 31, medications were adjusted so that his kidney function could be normalized.  His Accu-Chek was 316 and the impressions were uncontrolled diabetes; hypertension, not well controlled; improved renal insufficiency; and resolved bradycardia.  The Veteran was then hospitalized at the private facility.  On June 1, 2010, laboratory data showed his Accu-Chek to be 330.  The impressions were uncontrolled diabetes, uncontrolled hypertension, and hyperlipidemia.  The discharge summary, on June 2, 2010, shows that on the evening of June 1st, his Accu-Chek reading was reported to be 142 and on the morning of June 2nd, the reading was 184.  At that time, he was found to be stable, without any chest pain, shortness of breath, or abdominal pain.  Blood pressure reading at discharge was 161/91.  The discharge impressions were diabetes mellitus, type 2, requiring insulin infusion; hypertension, and hyperlipidemia.   

After receipt of a claim for payment, in a September 2010 medical review, a VA doctor opined that the date that the emergency resolved was May 31, 2010.  This was based upon a determination that, while the Veteran indicated that he had been treated in the emergency room for chest pain, no such pains were noted.  Neither were respiratory symptoms or gastrointestinal symptoms shown.  It was determined that the emergency had resolved at the time the Veteran was transferred from the emergency room to the hospital, which was on May 31, 2010.  VA authorized payment from May 29, through June 1, 2010, only, finding that the Veteran was stable for transfer after that date.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the conditions for reimbursement set forth in 38 C.F.R. § 17.1002 are met.  Emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  While the Veteran was transferred to a ward outside the emergency department, his condition did not permit for discharge or transfer due to concerns about uncontrolled hypertension and his elevated glucose levels.  See 38 C.F.R. § 17.1002(a).  

In denying the claim for payment, VA asserted only that the Veteran had stabilized because there were no complaints of chest pain, gastrointestinal symptoms or 

respiratory complaints.  No mention was made of the uncontrolled hypertension or the fact that the Veteran's glucose levels were not shown to have been stabilized by laboratory testing until the evening of June 1, 2010.  Clearly the level noted earlier that day, 330, is a basis for which to retain him in the hospital.  Thus, the evidence is at least in equipoise on the question of whether the Veteran's condition had stabilized at any time until the evening of June 1, 2010, which was then confirmed as stabilized on June 2nd, the date of his discharge from the hospital.  

The remainder of the conditions for payment or reimbursement must also be considered.  Given that payment for the first days of the Veteran's treatment were approved by VA, the Board concludes that at the time the emergency treatment was furnished, the Veteran was enrolled in a VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 C.F.R. § 17.1002(e).  The record contains no evidence indicating that the Veteran is not financially liable for his approximately five-day emergency room stay/hospitalization.  38 C.F.R. § 17.1002(f).  Moreover, the record contains no evidence that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment in question.  38 C.F.R. § 17.1002(g).  The condition for which the Veteran received emergency treatment was not caused by a work-related accident.  38 C.F.R. § 17.1002(h).  The Veteran, furthermore, is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability or for a disability related to a service-connected disability).  38 C.F.R. § 17.1002(i).  

With the resolution of reasonable doubt in the Veteran's favor, the Board finds that all of the criteria under 38 C.F.R. § 1725 have been met throughout the stay at the Capital Regional Medical Center; therefore, payment or reimbursement of his expenses is warranted until June 2, 2010.  See generally 38 C.F.R. § 17.1002.  



ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization at Capital Regional Medical Center on June 2, 2010, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


